Citation Nr: 0213024	
Decision Date: 09/26/02    Archive Date: 10/03/02	

DOCKET NO.  00-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.  

This matter arises from a January 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran raised the issues 
of his entitlement to service connection for a skin 
disability and hair loss, secondary to radiation exposure.  
Those matters are not "inextricably intertwined" with the 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Nor have they been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  As such, they are referred 
to the RO for all action deemed necessary.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's Parkinson's disease did not develop during 
military service or to a compensable degree within one year 
after his discharge from service.  Nor does the evidence 
demonstrate that this disease is the result of exposure to 
ionizing radiation.  



CONCLUSION OF LAW
The veteran's Parkinson's disease was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  


First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2002).  For purposes of this determination, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a 

statement of the case and supplemental statements of the case 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  Thus, he was provided adequate notice as to the 
evidence needed to substantiate his claim.  He also was given 
an opportunity to submit additional evidence in support of 
his claim.  In addition, in March 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Thus, all relevant facts have been properly developed, and 
all evidence necessary for equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  


II.  Service Connection for Parkinson's Disease, to Include 
as Due to Exposure to Ionizing Radiation

The veteran contends that he developed Parkinson's disease as 
a result of his exposure to ionizing radiation during 
military service.  Service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. 
§ 1110.  In addition, service connection may be granted for 
an organic disease of the nervous system that becomes 
manifest to a degree of 10 percent or more within one year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be granted based upon continuity 
and chronicity of symptomatology as set forth in 38 C.F.R. 
§ 3.303(b).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic disorder in service, and that the disorder 
persists.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
That evidence must be medical, unless it relates to a 
condition that may be attested to by lay observation.  If the 
chronicity provision does not apply, service connection may 
still be granted if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection may be 
established by showing that the disease or malady was 
incurred during or aggravated by military service; this is a 
task that includes the difficult burden of tracing causation 
to a condition or event during service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  This entails the 
application of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 previously discussed. 

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that they 
manifest to a specific degree, for those who meet the 
requirements of a radiation-exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
foregoing statute and regulation do not include Parkinson's 
disease.  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the occupation of Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946.  See 38 C.F.R. 
§ 3.309(d)(3).  

Finally, other "radiogenic" diseases listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg., 50,993-50, 995 
(Sept. 24, 1998), found five years or 

more (for most of the listed diseases) after service in an 
ionizing radiation-exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation do not include Parkinson's disease.  
However, unlisted diseases may be considered radiogenic if 
the claimant has cited or submitted competent scientific or 
medical evidence which supports that finding.  Id. at (4).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of the Japanese 
occupation; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest during the applicable specified time period after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e), and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. § 3.311(c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under 38 C.F.R. § 3.311(c)(1)(ii), there is "no 
reasonable possibility that the disease resulted from 
in-service radiation exposure."  It is within the foregoing 
context that the facts in this case must be evaluated.  

The facts are as follows:  The veteran's service personnel 
records indicate that he was a participant in the occupation 
of Nagasaki, Japan, from September 11, 1945, through 
September 25, 1945, and that he later was a participant in 
the occupation of Kyushu during the period from September 26, 
1945, through November 8, 1945.  However, service medical 
records are negative for either diagnosis of, or treatment 
for, Parkinson's disease during military service.  


At a personal hearing conducted by a hearing officer at the 
RO in September 2000, the veteran testified that he first 
noticed symptoms of Parkinson's disease in April 1997.  A 
statement from his private physician dated in April 2000 
indicates that he has been treating the veteran for 
Parkinson's disease, that the veteran has a history of 
exposure to radiation, but that it is unclear whether 
radiation exposure relates to the development of Parkinson's 
disease.  This is in contrast to the opinion offered by the 
veteran at his personal hearing to the effect that he 
believes that his exposure to ionizing radiation led to the 
development of Parkinson's disease.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Parkinson's disease, 
to include as due to exposure to ionizing radiation.  In 
reaching this decision, the Board has carefully reviewed this 
appeal under all three of the legal theories by which service 
connection could be granted for the disability claimed.  
First, although the evidence clearly shows that the veteran 
was involved in the occupation of Nagasaki, Japan, during the 
applicable time period, Parkinson's disease is not included 
in the list of diseases that may be presumptively service-
connected under the provisions of 38 C.F.R. § 3.309(d).  

Second, Parkinson's disease is not included in the list of 
"radiogenic" diseases as specified in 38 C.F.R. § 3.311(b).  
Thus, the failure of the RO to refer the case to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c) was not unreasonable in 
this case.  

Third, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Parkinson's disease under a direct theory of service 
connection.  See Combee, 38 F.3d 1043.  Of note is that the 
veteran's Parkinson's disease was first identified during the 
late 1990's; this is approximately 50 years following his 
separation from active duty, and no probative medical opinion 
indicates that Parkinson's disease is related to an incident 
of service, or that it had it's onset during the one-year 
period following the veteran's discharge from military 
service.  The statement of the veteran's private physician 
does not support the veteran's contentions since the 
physician noted that it was unclear whether radiation 
exposure related to the development of Parkinson's disease.  

Given this, the provisions of 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 have not been met.  
Finally, the Board notes that, although the veteran firmly 
believes that he developed Parkinson's disease as a result of 
exposure to ionizing radiation, this is a question of medical 
causation requiring competent medical evidence.  The veteran 
is a layman, and is not competent to offer such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, there is no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.

The Board finds as to all material issues that the evidence 
is not evenly balanced, and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d, 1072 (Fed. Cir. 2001) (the 
statute 38 U.S.C.A. § 5107(b), only requires that the Board 
consider all the evidence and material of record; the benefit 
of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for Parkinson's disease, to 
include as the result of exposure to ionizing radiation, is 
denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

